United States Court of Appeals
                     For the First Circuit

No. 14-1328

                     IN RE: BRIAN S. FAHEY,

                             Debtor


                         BRIAN S. FAHEY,

                           Appellant,

                               v.

              MASSACHUSETTS DEPARTMENT OF REVENUE,

                            Appellee.


No. 14-1350

                    IN RE: TIMOTHY P. PERKINS,

                             Debtor


                       TIMOTHY P. PERKINS,

                           Appellant,

                               v.

              MASSACHUSETTS DEPARTMENT OF REVENUE,

                            Appellee.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]
No. 14-9002
                      IN RE: ANTHONY M. GONZALEZ,

                                Debtor


                         ANTHONY M. GONZALEZ,

                               Appellee,

                                  v.

                 MASSACHUSETTS DEPARTMENT OF REVENUE,

                              Appellant.


No. 14-9003

                         IN RE: JOHN T. BROWN,

                                Debtor


                            JOHN T. BROWN,

                               Appellee,

                                  v.

                 MASSACHUSETTS DEPARTMENT OF REVENUE,

                              Appellant.


              APPEALS FROM THE BANKRUPTCY APPELLATE PANEL
                         FOR THE FIRST CIRCUIT


                                 Before
                   Torruella, Thompson, and Kayatta,
                            Circuit Judges.


     Celine E. Jackson, Counsel to the Commissioner, Massachusetts
Department of Revenue, with whom Jeffrey S. Ogilvie, Counsel to the
Commissioner,   Amy   A.  Pittner,   Commissioner,    Massachusetts
Department of Revenue, Martha A. Coakley, Massachusetts Attorney
General, Daniel J. Hammond, Assistant Attorney General, Kevin W.
Brown, Special Assistant Attorney General, were on brief, for
Massachusetts Department of Revenue.
     Andrew L. Barrett for appellant Brian S. Fahey.
     Carl D. Aframe, with whom Aframe & Barnhill, PA, was on brief,
for appellant Timothy P. Perkins.
     Marques C. Lipton, with whom Law Office of Nicholas F. Ortiz,
P.C., was on brief, for appellees Anthony M. Gonzalez and John T.
Brown.
     Tara Twomey, National Consumer Bankruptcy Rights Center,
Joanne Mulder Nagjee, Joel Peter-Fransen, Shane Mulrooney, and
Kirkland & Ellis LLP, on brief for National Association of Consumer
Bankruptcy Attorneys, amicus curiae in support of appellants Brian
S. Fahey and Timothy P. Perkins.



                        February 18, 2015
             KAYATTA, Circuit Judge.            The four bankruptcy appeals

before us pose a single question of statutory interpretation:

whether a Massachusetts state income tax return filed after the

date by which Massachusetts requires such returns to be filed

constitutes a "return" under 11 U.S.C. § 523(a) such that unpaid

taxes due under the return can be discharged in bankruptcy.                    For

the reasons set forth below, we conclude that it does not.

                                 I. Background

             The facts in each of the four cases now on appeal are

undisputed. John Brown, Brian Fahey, Anthony Gonzalez, and Timothy

Perkins     (the    "debtors")     all    failed    to    timely       file   their

Massachusetts income tax returns for multiple years in a row. This

failure would not be a problem for them in these bankruptcy

proceedings, but for the fact that they also failed to pay (either

timely or otherwise) their taxes to the Massachusetts Department of

Revenue.     Eventually, each debtor filed his late tax returns, but

still failed to pay all taxes, interest, and penalties that were

due.       More   than   two   years   later,    they    filed   for    Chapter   7

bankruptcy. The debtors seek a ruling that their obligation to pay

the taxes they failed to pay is dischargeable.1                  The Department

argues for the opposite result; it contends unpaid taxes for which

no return was timely filed by the Commonwealth's statutory deadline


       1
       Although the debtors did not each make identical arguments
in their briefs or at oral argument, we attribute their contentions
to "the debtors" collectively.

                                         -2-
fit    within    an   exception   to    discharge   under   11   U.S.C.

§ 523(a)(1)(B)(i).

            The procedural postures of these four cases are described

in detail in the Bankruptcy Appellate Panel ("BAP") and district

court opinions that gave rise to these appeals.       Perkins v. Mass.

Dep't of Revenue, 507 B.R. 45, 46-47 (D. Mass. 2014); In re

Gonzalez, 506 B.R. 317, 318-23 (B.A.P. 1st Cir. 2014); In re Brown,

B.A.P. No. MW 13-027, 2014 WL 1815393, at *1-5 (B.A.P. 1st Cir.

Apr. 3, 2014).     In brief, the bankruptcy courts below split three

to one in favor of the debtors, the BAP sided with the debtors in

the two cases appealed to the BAP, and the district court granted

summary judgment to the Department in the two cases appealed to the

district court.

                            II. Discussion

A. Standard of Review

            Since no material facts are disputed and the issue before

us turns entirely upon an interpretation of law, our review is

plenary.   Pasquina v. Cunningham (In re Cunningham), 513 F.3d 318,

323 (1st Cir. 2008); Brandt v. Repco Printers & Lithographics, Inc.

(In re Healthco Int'l, Inc.), 132 F.3d 104, 107 (1st Cir. 1997).

B.    Legal Background

            Section 727 of the Bankruptcy Code instructs the court to

grant a debtor a discharge from his debts in a Chapter 7 bankruptcy

proceeding.     See 11 U.S.C. § 727.    This rule is subject to several


                                  -3-
exceptions.     In particular, 11 U.S.C. § 523(a)(1) controls whether

unpaid taxes are dischargeable in bankruptcy.          It provides, in

relevant part:

          (a) A discharge under section 727 . . . of this
     title does not discharge an individual debtor from any
     debt--
                 (1) for a tax or a customs duty--
                 . . .
                 (B) with respect to which a return, or
                 equivalent report or notice, if required--
                       (i) was not filed or given; or
                       (ii) was filed or given after the date on
                       which such return, report, or notice was
                       last due, under applicable law or under any
                       extension, and after two years before the
                       date of the filing of the petition[.]

11 U.S.C. § 523(a)(1)(B)(i)-(ii).         In other words, a tax is not

dischargeable if the debtor failed to file a return, or if--perhaps

anticipating bankruptcy--he filed the return late and within two

years of his bankruptcy petition.

           Looking solely at the foregoing language, and using a

common notion of what a "return" is, one could easily conclude that

any return filed after the due date but more than two years before

a bankruptcy filing would place the tax due under that return

outside the section 523(a)(1) exception, and thus within the broad

category   of    dischargeable   debts.       Prior   to   2005,   courts

nevertheless attempted to fashion a definition of "return" that

prevented debtors from relying on "bad faith" returns, or returns

filed only after the taxing authority actually issued an assessment

for taxes due in the absence of a tax return.              See generally


                                  -4-
Moroney v. United States (In re Moroney), 352 F.3d 902, 905-06 (4th

Cir. 2003) (providing examples of courts that determined late tax

returns "filed after an involuntary assessment do not serve the

purposes of the tax system, and thus rarely, if ever, qualify as

honest and reasonable attempts to comply with the tax laws").

                In 2005, Congress decided to define "return" on its own

when       it   passed   the   Bankruptcy    Abuse   Prevention   and    Consumer

Protection         Act    ("BAPCPA"),       making   numerous     revisions    to

section 523.        Pub. L. No. 109-8, 119 Stat. 23 (2005).             Among the

BAPCPA's changes was the insertion of a "hanging paragraph,"

denoted as section 523(a)(*), at the end of section 523(a).                    It

provides:

                For purposes of this subsection, the term
                "return" means a return that satisfies the
                requirements of applicable nonbankruptcy law
                (including applicable filing requirements).
                Such term includes a return prepared pursuant
                to section 6020(a) of the Internal Revenue
                Code of 1986, or similar State or local law,
                or a written stipulation to a judgment or a
                final order entered by a nonbankruptcy
                tribunal, but does not include a return made
                pursuant to section 6020(b) of the Internal
                Revenue Code of 1986, or a similar State or
                local law.

11 U.S.C. § 523(a)(*).2




       2
       Section 6020(a) returns are allowed only at the I.R.S.'s
request and require the taxpayer's cooperation, while returns filed
under section 6020(b) do not involve assistance by the taxpayer and
may involve willful fraud. Compare 26 U.S.C. § 6020(a) with 26
U.S.C. § 6020(b).

                                        -5-
            So the question now presented is a question of statutory

interpretation:      Is a Massachusetts tax return filed after the due

date for such returns a "return" as defined in section 523(a)(*) so

that the tax due under that return remains dischargeable?3

C. Analysis

            Read    together,      the   hanging   paragraph's        definitional

language   and     the    "applicable"     Massachusetts       law    control   our

decision. Under the hanging paragraph, for a document, whatever it

may   be   called,       to   be   a   "return,"   it   must    "satisf[y]      the

requirements of applicable nonbankruptcy law (including applicable

filing requirements)." So the question is whether timely filing is

a "filing requirement" under Massachusetts law.                      The answer is

plainly yes.

            As the Massachusetts Supreme Judicial Court has held for

state tax law purposes, "[t]he general rule of construction is that

where the language of the statute is plain, it must be interpreted

in accordance with the usual and natural meaning of the words."

Comm'r of Revenue v. AMIWoodbroke, Inc., 634 N.E.2d 114, 115 (Mass.

1994) (citing O'Sullivan v. Sec'y of Human Servs., 521 N.E.2d 997,

1000 (Mass. 1998)).           Mass. Gen. Laws ch. 62C, § 6(c) ("section


      3
       At oral argument, the attorney for Gonzalez and Brown raised
the point that even if a late filed return is not a return, it may
qualify as an "equivalent report or notice" under section
523(a)(1)(B). Since this argument was not preserved in the record
by any of the four debtors or briefed on appeal to this Court, we
do not consider it here. See United States v. Zannino, 895 F.2d 1,
17 (1st Cir. 1990).

                                         -6-
6(c)") states that "[e]xcept as otherwise provided, [income tax

returns] shall be made on or before the fifteenth day of the fourth

month following the close of each taxable year."      None of the

exceptions that "otherwise provide[]" are applicable here.4   This

command that returns "shall" be made by the due date certainly

seems like a "filing requirement."     See Black's Law Dictionary

(10th ed. 2014) (defining "shall" as "a duty; more broadly, is

required to[;] the mandatory sense that drafters typically intend

and that courts typically uphold").    And another section of the

Massachusetts tax code makes plain that it is so viewed. See Mass.

Gen. Laws 62C, § 32(a) ("section 32(a)") ("Taxes shall be due and

payable at the time when the tax return is required to be filed.").

Accordingly, under this straightforward reading of Massachusetts

law, a return filed after the due date is a return not filed as

required, i.e., a return that does not satisfy "applicable filing

requirements."

          The two other circuits to have decided this issue, albeit

construing other jurisdictions' "applicable" filing deadlines,


     4
       The Department points us to two statutory provisions that
give meaning to the phrase "[e]xcept as otherwise provided." Mass.
Gen. Laws ch. 30, § 24 (as amended 2013) authorizes acts that must
be performed on a Saturday, Sunday, or legal holiday to be
performed on the next business day. And Mass. Gen. Laws ch. 62C,
§ 19 (as amended 1985) allows the tax commissioner to "grant a
reasonable extension of time for filing any return, provided that
the taxpayer . . . files a tentative return . . . and pays
therewith the amount of tax reasonably estimated to be due." The
debtors do not argue that these provisions, or any other law or
regulation, "otherwise provided" a due date for their filings.

                               -7-
reached the same conclusion.          The Tenth Circuit recently found

returns filed late under the Internal Revenue Code ("I.R.C.") not

to be returns within the meaning of the hanging paragraph.                  Mallo

v. Internal Revenue Service (In re Mallo), Nos. 13-1464, 13-1488,

2014 WL 7360130, at *6 (10th Cir. Dec. 29, 2014) (explaining, in

reference to the I.R.C.'s deadline for income tax returns, that

"the phrase 'shall be filed on or before' a particular date is a

classic example of something that must be done with respect to

filing a tax return and therefore, is an 'applicable filing

requirement'").       Similarly, the Fifth Circuit determined that a

debtor's failure to comply with a Mississippi law stating that

returns "shall be filed on or before April 15th" meant that the

returns did not satisfy applicable filing requirements under the

hanging paragraph's definition.          McCoy v. Miss. State Tax Comm'n

(In re McCoy), 666 F.3d 924, 928, 932 (5th Cir. 2012).                     And at

least one other circuit court judge, in dictum, predicted such a

result.    In    re   Payne,   431 F.3d 1055,   1060   (7th    Cir.    2005)

(Easterbrook, J., dissenting) ("After the 2005 legislation, an

untimely return can not lead to a discharge--recall that the new

language   refers     to   'applicable      nonbankruptcy    law     (including

applicable filing requirements).'").

           The    debtors      nevertheless     argue   that       the   hanging

paragraph's language is not quite so clear as to dictate our

holding.   Perhaps the term "applicable filing requirement" may


                                     -8-
acquire   vagueness   at   the    outer    boundaries   of   its   possible

application.   See Antonin Scalia & Bryan A. Garner, Reading Law:

The Interpretation of Legal Texts 31-32 (2012) (explaining that

vagueness is present when a phrase's "unquestionable meaning has

uncertain   application    to    various    factual   situations").     For

example, is an instruction on an official form that the filer not

staple the return together, or staple the check to the return, an

"applicable filing requirement"?           However one might answer that

question, we do not see how there is any room for reasonable

argument that, as a matter of plain language, a Massachusetts law

setting the date when a tax return "is required to be filed" is

somehow not a "filing requirement."

            In nevertheless describing the statute as materially

ambiguous and our reading of it contrived, the dissent relies on

the premise that when a statute states that the universe of X

"includes" Y, one normally presumes that Y is merely an example of

what is in X, and that X includes more than Y.            Slip Op. at 30.

The dissent errs, though, in claiming that our interpretation fails

to satisfy this premise. The dissent makes this error by presuming

that the universe defined by the statute is "late-filed returns

that count as returns," Slip Op. at 30, and that section 6020(a)

returns (and "similar" state or local law returns) are therefore

simply examples of a wider array of permitted late filed returns.

The statute neither says nor implies any such thing.          Rather, the


                                    -9-
statute provides that a "return" includes a "return prepared

pursuant to section 6020(a) . . . or similar State or local law."

So one presumes only that a "return" includes more than these few

types of returns.      And it plainly does: it includes all sorts of

returns (such as Form 1040s) that satisfy their respectively

applicable filing requirements.

            Similarly, the dissent errs in claiming that our reading

of the statute "means that conversely, a section 6020(b) return

would be the only type of return that is not a return."               Slip Op.

at 31.   This is plainly not so--any type of return not filed in

accord with applicable filing requirements is not a "return" under

our reading of the statute.     The returns at issue in this case are

a notable demonstration that section 6020(b) returns are not the

only ones that are not returns under the statute.

            Widening   the   scope    slightly,    debtors    point    to    the

language of section 523(a)(1)(B)(ii) ("the two-year provision"),

which clearly implies that there can be a "return" that is filed

within two years "after the date on which such return . . . was

last due."5    So the hanging paragraph cannot be read as entirely

excluding   the   possibility   that    a   late   return    can   also     be   a

"return."     Grasping onto this point, the debtors contend (and the



     5
       The purpose of the two-year provision is apparently to
prevent debtors from utilizing bankruptcy filings as a way of
avoiding their overdue tax obligations. In re Payne, 431 F.3d at
1059.

                                     -10-
BAP   agreed)   that   our   interpretation   would   "vitiat[e]   in   its

entirety" the two-year provision, rendering it "superfluous."           See

TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) ("It is a cardinal

principle of statutory construction that a statute ought, upon the

whole, to be so construed that, if it can be prevented, no clause,

sentence, or word shall be superfluous, void, or insignificant."

(citation and internal quotation marks omitted)); Nat'l Org. for

Marriage v. McKee, 649 F.3d 34, 66 (1st Cir. 2011) (quoting TRW

Inc. for the same proposition).

           The defect in this argument is that the hanging paragraph

itself carves out an exception from its general rule, deeming one

type of late return to be a return.       It specifies that "a return

prepared pursuant to section 6020(a) . . . or similar State or

local law" qualifies as a "return," while those prepared pursuant

to section 6020(b) do not. 11 U.S.C. § 523(a)(*). Section 6020(a)

and (b) can both be invoked when a taxpayer "fails to make" a

proper return, including situations where the taxpayer is late in

filing a return to the I.R.S.         See McCoy, 666 F.3d at 928-29.

Therefore, a late tax return, if prepared in compliance with

section 6020(a) and filed within two years of the bankruptcy

petition, is still a return (and the tax due thus dischargeable),

notwithstanding its failure to meet the otherwise "applicable

filing requirement" of a mandatory deadline. While section 6020(a)

may only apply in a small minority of cases, the fact that a late


                                   -11-
filed section 6020(a) return can still qualify as a "return" for

section 523(a) purposes means that the two-year provision still has

a role to play if the hanging paragraph's plain meaning controls.

             The I.R.S.'s Chief Counsel has referred to the number of

section 6020(a) returns as "minute" and in 2010 took the position

that the safe harbor created by it was "illusory" because taxpayers

have no right to demand a return under the provision. I.R.S. Chief

Couns. Notice CC-2010-016 at 2-3 (Sept. 2, 2010).            We accept the

claim that such returns are rare, and are allowed only at the

I.R.S.'s behest.     It hardly follows, though, that the safe harbor

expressly created for such returns is illusory.             In fact, this

"narrow safe harbor," hypothetically described by the district

court below in the Perkins case, was utilized by a debtor in a

recent bankruptcy case where the bankruptcy court was bound by the

reading of section 523(a)(*) that the Department urges here.              See

In re Kemendo, 516 B.R. 434, 438 (Bankr. S.D. Tex. 2014).             In that

case, the I.R.S. had prepared a tax return with information

provided by the taxpayer, in accordance with section 6020(a).             Id.

at 438.      More than two years later, the taxpayer filed for

bankruptcy.     Id. at 438-39.       The bankruptcy court found that the

taxpayer's delinquent tax debt had been properly discharged.              Id.

In short, reading the hanging paragraph as generally excluding

returns filed after the date when applicable law requires them to

be   filed   does   not   conflict    with   the   implication   of   section


                                     -12-
523(a)(1)(B)(ii) that there can be a late return, either notionally

or in practice.

             The dissent takes a different tack, deeming it "absurd"

to think that Congress would allow a discharge of taxes due under

a section 6020(a) return prepared years after the due date, but not

under a Massachusetts return that is one day late.                 We see no

absurdity.     Section 6020(a) is a tool for the I.R.S., invoked

solely at its discretion, when it decides obtaining help from the

late filing taxpayer is to the I.R.S.'s advantage.              That Congress

left the I.R.S. a carrot to offer a taxpayer in such infrequent

cases does not mean that it was absurd for Congress not to extend

this carrot categorically to large numbers of other late filers.

             But,   say   the   debtors,   our   reading   of    the   hanging

paragraph still renders unnecessary its last clause, stating that

the term "return" does not include "a return made pursuant to

[section 6020(b)] or a similar State or local law."              The debtors

are correct on this point.       Nevertheless, we do not see this as the

type of redundancy that invokes any effective application of the

doctrine that we try to read statutes so that no section is

superfluous.    Here, in context, it simply appears that in creating

an exception for section 6020(a), the drafters made clear (desiring

a belt and suspenders) that they were not including its companion




                                    -13-
section 6020(b).6    Whatever one thinks of this redundancy, it

offers too little to parry the force of the observation that a

requirement to file on time is a filing requirement.     See In re

McCoy, 666 F.3d at 931.

          Moreover, were we to adopt the debtors' position that a

law requiring compliance with a filing deadline is not a filing

requirement, we would be left without any textual basis for

distinguishing those filing requirements that count from those that

do not. Instead--and debtors and the dissent are frank about this-

-we would be back to tinkering with subjective and conflicting

judge-made rules.   In that respect, we would render the principal

thrust of the hanging paragraph to be largely of no effect.     Of

course, the debtors say that this is what Congress wanted, simply

seeking to "confirm" pre-existing case law.   But, as we discuss in

greater detail later in this opinion, there was no such uniform

rule in the case law to which the language in the hanging paragraph

could be read as referring.   Cf. In re Mallo, 2014 WL 7360130, at

*10 ("If Congress intended to define a return through application

of the Beard test or some other substantial compliance doctrine,

rather than by a taxpayer's compliance with the applicable filing




     6
        The distinction makes sense when we consider the basic
difference between sections 6020(a) and (b) because the latter is
prepared without the taxpayer's assistance and sometimes as a
result of the taxpayer's willful fraud.

                               -14-
requirements contained in the Tax Code, Congress [would not have

added] the phrase 'including applicable filing requirements.'").

                The debtors also seek support in the Massachusetts laws

and regulations bearing on the meaning of "return." They point out

that       in   Massachusetts,    a   pre-assessment     delinquent     return   is

treated the same as any other return.7                 This is not exactly so,

however, as Massachusetts imposes a penalty on any taxpayer who

does not file his return by the date required.               See Mass. Gen. Laws

ch. 62C, § 33 ("Late returns; penalty; abatement").8

                Relatedly, the debtors contend that the Commonwealth's

own definition of "return" lacks a timeliness element.                  This, too,

is not exactly so.        The Massachusetts Code of Regulations defines

a return as "a taxpayer's signed declaration of the tax due, if

any,       properly   completed       by   the    taxpayer   or   the   taxpayer's

representative on a form prescribed by the Commissioner and duly

filed with the Commissioner."               830 C.M.R. 62C.26.1(2) (emphasis

supplied).        Webster's Third New International Dictionary gives as

its first definition "in a due manner, time, or degree." Webster's

Third New International Dictionary 700 (3d ed. 2002).                       Courts


       7
       The Department did not issue assessments against any of the
debtors.
       8
        Nor need we address in this case whether a return is
required to be filed by the due date if Massachusetts should deem
the failure to be excused, and thus of no effect under Mass. Gen.
Laws ch. 62C, § 33(f) (waiving any penalty on a showing of good
cause).


                                           -15-
consistently include a timeliness element when interpreting "duly"

in other contexts.     See, e.g., McAdams v. United States, No. 07-

164T, 2008 WL 654271, at *3 (Fed. Cl. Feb. 1, 2008) (in order for

a claim to be duly filed under 26 U.S.C. § 7422, it must comply

with the statutorily prescribed timeliness requirement in 26 U.S.C.

§ 6511(a)); O'Connell v. United States, No. 02-10399-RBC, 2004 WL
1006485, at *3 (D. Mass. Mar. 22, 2004) (same); Mobil Corp. v.

United States, 52 Fed. Cl. 327, 331, 337 (Fed. Cl. 2002) (I.R.C.

regulation prohibiting suit to recover wrongfully assessed taxes

"until a claim for refund . . . has been duly filed" includes

timeliness requirement).      In sum, the debtors' invocation of

Massachusetts laws and regulations does not change the result.9

          Sensibly anticipating weak support in the statutory and

regulatory language, the debtors rely with much emphasis on three

other rules of statutory construction.

          First, they (and the amicus curiae) implore us to find

instructive the notion that exceptions to discharge should be

narrowly construed in the debtor's favor, Gleason v. Thaw, 236 U.S.
558, 562 (1915); Rutanen v. Baylis (In re Baylis), 313 F.3d 9, 17

(1st Cir. 2002), and that the Bankruptcy Code should be read in

light of its purpose to provide a fresh start to the "honest but

unfortunate debtor."     Local Loan Co. v. Hunt, 292 U.S. 234, 244


     9
       We express no opinion on whether other jurisdictions' laws
and regulations bearing on a tax return's timeliness qualify as
"applicable filing requirements" under section 523(a)(*).

                                 -16-
(1934) ("One of the primary purposes of the Bankruptcy Act is to

relieve    the     honest     debtor       from     the     weight       of     oppressive

indebtedness,      and   permit      him     to    start    afresh       free    from     the

obligations       and    responsibilities            consequent          upon     business

misfortunes." (internal quotation marks omitted)).

           Second, the debtors attempt to frame our interpretation--

particularly with respect to the limitations it imposes on the two-

year   provision's       applicability--as          representing         a     significant

change to the pre-2005 Bankruptcy Code.                       The debtors and the

bankruptcy court below for the Brown and Gonzalez cases quote the

Supreme Court in urging us to be "reluctant to accept arguments

that   would     interpret    the    Code,        however    vague       the    particular

language under consideration might be, to effect a major change in

pre-Code   practice      that   is     not    the    subject        of   at     least   some

discussion in the legislative history." Dewsnup v. Timm, 502 U.S.
410, 419 (1992).

           Third, the debtors and amicus curiae call the result we

reach here--that all late filed returns in Massachusetts are not

subject    to    discharge      in    bankruptcy--"unfathomable"                  and     its

consequences "draconian" and "absurd."

           Our response to the debtors' reliance on these rules of

statutory construction is fourfold.

           First,       and   most   importantly,           where    the       question    is

whether a Massachusetts law setting a date by which a tax return


                                           -17-
"is   required   to   be   filed"   is   a   "filing   requirement"   under

Massachusetts law, we find little need--or justification--for

turning to secondary principles of statutory construction.             Cf.

United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989)

("The language before us expresses Congress' intent . . . with

sufficient precision so that reference to legislative history and

to pre-Code practice is hardly necessary.").

            Second, while the result we reach may be unfavorable

towards delinquent taxpayers who are also bankrupt, there is hardly

anything "unfathomable," "draconian," or "absurd" in the notion

that Congress might disfavor debtors who both fail to pay their

taxes and also fail to timely file the returns that would alert the

taxing authority to the failure to pay.        Cf. id. at 242 ("The plain

meaning of legislation should be conclusive, except in the 'rare

cases [in which] the literal application of a statute will produce

a result demonstrably at odds with the intention of its drafters.'"

(quoting Griffin v. Oceanic Contractors, Inc., 485 U.S. 564, 571

(1982))).

            Third, application of secondary principles of statutory

construction hardly cuts just one way, or as forcefully as the

debtors claim.    We note in particular that the hanging paragraph,

adding to the statute the key language at issue, was part of an

enactment whose motivating factors were: the "recent escalation of

consumer bankruptcy filings"; the "significant losses asserted to


                                    -18-
be associated with bankruptcy filings"; to close the loopholes that

"allow    and--sometimes--even   encourage   opportunistic   personal

filings and abuse"; and "the fact that some bankruptcy debtors are

able to repay a significant portion of their debts."     H. Comm. on

the Judiciary, Bankruptcy Abuse Prevention and Consumer Protection

Act of 2005, H.R. Rep. No. 109-31(I), at 3-5 (2005), reprinted in

2005 U.S.C.C.A.N. 88, 90-92.10    None of these enumerated purposes

align with the debtors' fall-back stance of helping the "honest but

unfortunate debtor" achieve a "fresh start."11    And as the Supreme

Court has already stated, "[t]he statutory provisions regarding

nondischargeability reflect a congressional decision to exclude

from the general policy of discharge certain categories of debts--

such as . . . taxes[.]      Congress evidently concluded that the

creditors' interest in recovering full payment of debts . . .

outweighed the debtors' interest in a complete fresh start."

Grogan v. Garner, 498 U.S. 279, 287 (1991).




     10
       There were no published committee reports explaining the
hanging paragraph's purpose, and it remains true that even when a
statute effectuates a change to prior law, "where the language is
unambiguous, silence in the legislative history cannot be
controlling." Dewsnup, 502 U.S. at 419-20.
     11
       The debtor unfriendly thrust of the BAPCPA was also manifest
in its rewriting of section 523(a)(1)(B) to make it applicable "not
only to the failure to file a required return, but also to the
failure to file or give an 'equivalent' required 'report or
notice'" corresponding to the debt. See Maryland v. Ciotti (In re
Ciotti), 638 F.3d 276, 279-80 (4th Cir. 2011).

                                 -19-
             Finally, we acknowledge that straightforward application

of Congress's language changes presumed practice in some bankruptcy

courts (including those that ruled for three of the debtors below).

That being said, the judge-made law surrounding the meaning of a

"return" in section 523(a) was far from settled.                     Prior to the

BAPCPA, and in the absence of any limiting definition of the term

"return," courts used a four-part test first articulated by the

United States Tax Court in Beard v. Comm'r, 82 T.C. 766, 777-78

(1984), aff'd, 793 F.2d 139 (6th Cir. 1986), in order to determine

whether a document purporting to be a return was a return for

purposes   of     section     523(a).        Courts    considered      a    return's

timeliness     under    the   Beard     test's     fourth   prong:    whether       the

submitted document "represent[ed] an honest and reasonable attempt

to   satisfy     the   requirements     of   tax    law."     United       States    v.

Hindenlang (In re Hindenlang), 164 F.3d 1029, 1033-34 (6th Cir.

1999) (emphasis supplied); see also Colsen v. United States (In re

Colsen), 446 F.3d 836, 839 (8th Cir. 2006); In re Payne, 431 F.3d

at 1057; In re Moroney, 352 F.3d at 905; United States v. Hatton

(In re Hatton), 220 F.3d 1057, 1060-61 (9th Cir. 2000).                        These

cases dealt only with federal tax returns, and even within that

limited context, failed to reach a consensus on the issue.                          The

Fourth, Sixth, Seventh, and Ninth Circuits all determined that

debtors    who    submitted    their     tax     returns    late     for    multiple

consecutive years and then filed for bankruptcy had not satisfied


                                        -20-
the test's fourth prong, but the bases for that conclusion varied.

See In re Payne, 431 F.3d at 1057-59 (expressing concern that a

chronically delinquent taxpayer was making belated filings to "set

the stage" for a discharge in bankruptcy); In re Moroney, 352 F.3d

at 905-06 (same); In re Hatton, 220 F.3d at 1061 (debtor "made

every attempt to avoid paying his taxes until the IRS left him with

no other choice"); In re Hindenlang, 164 F.3d at 1034 (post-

assessment returns lack utility for the I.R.S.).              But see In re

Colsen, 446 F.3d at 839-41 (document's contents, not timeliness,

determined what constitutes a "return" for discharge purposes).

            Against   this   background,    it   is   more   plausible   that

Congress intended to settle the dispute over late filed tax returns

against the debtor (who both fails to pay taxes and fails to file

a return as required by law) than it is that Congress sought to

preserve some version of the unsettled four-pronged Beard test by

using language that has no reference to that case law and that

certainly   suggests   no    four-pronged    definition.       Particularly

noteworthy is the fact that Congress's chosen test called for

satisfying the filing requirements of applicable law, not merely

making an "honest attempt" to do so.12




     12
        This is not to reject the possibility that pre-amendment
case law, such as Beard, might remain viable in deciding whether a
document not purporting to be a return is an "equivalent report or
notice" under section 523(a)(1)(B). See In re Ciotti, 638 F.3d at
280-81.

                                   -21-
                           III. Conclusion

            For the foregoing reasons, we affirm the district court's

judgment in favor of the Department in the cases of Fahey and

Perkins, and we reverse the BAP's grant of judgment for Brown and

Gonzalez.    Summary judgment shall be entered in favor of the

Department for the tax years at issue because the debtors' tax

liabilities were not discharged in bankruptcy as a matter of law.

            So ordered.

                   - Dissenting Opinion Follows -




                                -22-
            THOMPSON,    Circuit       Judge,    dissenting.        Our   nation's

bankruptcy system was built on the principle that sometimes, honest

people fall on hard times.       While the bankruptcy code has naturally

gone   through   revisions   and   updates       since     its   inception,    that

foundational philosophy has always laid at its root.

            In my view, the majority is unfairly dismissive of the

debtors' logical interpretation of the statutory provisions at

issue.     It simultaneously takes too academic and literal of an

approach    to   its   reading    of    one     of   the   code's   definitional

provisions, leading to a result that defies common sense, while also

conveniently ignoring the plain meaning of other words in the very

same paragraph, in order to reach a certain outcome. It ignores the

mandates of statutory construction we are obligated to follow, years

of lines of caselaw upon which debtors had been relying, and the

clearly    stated   policy   reasons      for    Congress's      imposing     these

statutory provisions in the first place.

            Needless to say, I dissent.

                        The Canons of Construction

            In our de novo review, the rules we follow to interpret

a statute -- including bankruptcy statutes -- are well established.

First, we "look [] to the specific language at issue."                        In re

Rudler, 576 F.3d 37, 44 (1st Cir. 2009). "If the statute's language

is plain, the sole function of the courts . . . is to enforce it

according to its terms."         Id. at 44-45 (citations and quotations


                                       -23-
omitted).         In so doing, however, we only apply plain meaning if the

statutory language is not ambiguous and would not "lead to absurd

results."         Id. (citations and quotations omitted).        Thus, in this

case we must initially decide whether we can enforce 11 U.S.C. §

523(a)(1)(B)(ii)13 -- the specific statutory provision at issue --

"according         to   its   terms,"   based   on   an   assessment   that   the

"disposition required by the text is not absurd," id.                       at 44

(citations and quotations omitted), and that the statute cannot be

"read in more than one way," In re Thinking Machines Corp., 67 F.3d
1021, 1025 (1st Cir. 1995) (quoting United States v. Gibbens, 25
F.3d 28, 34 (1st Cir. 1994)) ("A statute is ambiguous if it can be

read in more than one way.").

                  The majority concludes that the hanging paragraph, which

Congress added to the bankruptcy statute in order to define what a

"tax return" is for purposes of Subsection (ii),14 unambiguously

dictates that "a return filed after the due date is a return not

filed        as   required,"   and   thus,   that    debtors   who   file   their

Massachusetts taxes late can never benefit from Subsection (ii).

As I will explain, I disagree that the hanging paragraph -- when

read in concert with Subsection (ii) -- unequivocally demands that

conclusion.         To the contrary, the majority's interpretation of the


        13
       From now on, I'll refer to 11 U.S.C. § 523(a)(1)(B)(ii) as
"Subsection (ii)."
        14
       The hanging paragraph's definition of "return" applies to
the entire 11 U.S.C. § 523(a). See 11 U.S.C. § 523(a)(*).

                                        -24-
hanging   paragraph   leads   to   an   absurd   result   that   cannot   be

reconciled simply with a strictly literal reading of the statute.

                              Plain Meaning

           The statute at issue provides that a debtor may not

discharge a tax debt if "a return . . . if required -- (i) was not

filed or given; or (ii) was filed or given after the date on which

such return . . .     was last due, under applicable law or under any

extension, and after two years before the date of the filing of the

[bankruptcy] petition[.]"15    11 U.S.C. § 523(a)(1)(B)(i)-(ii).

           In 2005, Congress enacted the Bankruptcy Abuse Prevention

and Consumer Protection Act, making numerous and significant changes

to the bankruptcy code.    As part of those 2005 amendments, Congress

added the "hanging paragraph" to the end of 11 U.S.C. § 523(a),

clarifying that for purposes of that subsection, a "'return' means

a return that satisfies the requirements of applicable nonbankruptcy

law (including applicable filing requirements)."           Significant to

this appeal, Congress did not change Subsection (ii) during the 2005

amendments.

           The majority hones in on the hanging paragraph's added

clarification that returns must comply with a state's "applicable



     15
       The majority makes much ado about the fact that the debtors
in this case never paid their back taxes. It seems obvious to me
that when Congress drafted the bankruptcy statute, it anticipated
that someone seeking to discharge a debt in bankruptcy never
actually paid the money. Otherwise, he wouldn't have any debt to
discharge.

                                   -25-
filing requirements" to be dischargeable.         The majority concludes

that the text of the hanging paragraph unambiguously states that if

a return does not comply with all the state law tax return filing

requirements (including the filing deadline),16 then the taxes

cannot be discharged.

            The majority's logic suffers from several flaws, which I

address in turn.

            First, it is not obvious to me that under Massachusetts

tax law, filing a return late necessarily means that a debtor did

not comply with "applicable filing requirements," such that his

return    would   not   "satisf[y]    the   requirements   of   applicable

nonbankruptcy law."      As the majority concedes, a tardy return will

still be accepted by the state, and the debtor's tax liability will

still be assessed.      See Mass. Gen. L. c. 62C, § 26(a) ("Taxes shall

be deemed to be assessed at the amount shown as the tax due upon any

return filed under the provisions of this chapter and on any

amendment, correction or supplement thereof, or at the amount

properly due, whichever is less, and at the time when the return is



     16
        Confusingly, the majority admits that even under its
interpretation of the statute, "the term 'applicable filing
requirement' may acquire vagueness at the outer boundaries of its
possible application." As an example, the majority suggests that
it is unclear whether a failure to properly staple documents, even
though technically an "applicable filing requirement," would render
the taxes deriving therefrom non-dischargeable. The majority goes
on, however, to answer its own hypothetical by later concluding
that "any type of return not filed in accord with applicable filing
requirements in not a 'return' under our reading of the statute."

                                     -26-
filed or required to be filed, whichever occurs later.").                    While

late-filed returns are subject to a one-percent penalty, Mass. Gen.

L. c. 62C, § 33(a),17 even the fine is waivable on a showing of good

faith:

              If it is shown that any failure to file a
              return or to pay a tax in a timely manner is
              due to reasonable cause and not due to willful
              neglect, any penalty or addition to tax under
              this   section   may   be    waived   by   the
              commissioner, or if such penalty or addition
              to tax has been assessed, it may be abated by
              the commissioner, in whole or in part.

Mass. Gen. L. c. 62C, § 33(f).            I do not see how we can conclude

that   a    late-filed   return   never      satisfies       the   requirements   of

Massachusetts tax law if the Commonwealth not only accepts the

return,     but   is   even   willing   to     waive   the    already   relatively

conservative penalty for filing it late.

              More importantly though, even if we assume, as the

majority does, that timely filing is generally a necessary component

of a "return" under Massachusetts tax law, we still cannot draw the

majority's ultimate conclusion that late filers can never discharge


       17
            Mass. Gen. L. c. 62C, § 33(a) provides:

              If any return is not filed with the
              commissioner on or before its due date or
              within any extension of time granted by him,
              there shall be added to and become a part of
              the tax, as an additional tax, a penalty of
              one per cent of the amount required to be
              shown as the tax on such return for each month
              or fraction thereof during which such failure
              continues, not exceeding, in the aggregate,
              twenty-five per cent of said amount.

                                        -27-
their Massachusetts tax debts under 11 U.S.C. § 523(a).         Subsection

(ii) -- which Congress chose not to alter during its 2005 amendments

-- continues to provide a discharge exception for people who filed

their taxes late, so long as those debtors did not file within the

two years just prior to filing for bankruptcy. See In re Weinstein,

272 F.3d 39, 43 (1st Cir. 2001) (noting that when two statutory

provisions are "meant to work in concert," to discern the plain

meaning of the provision at issue, we must analyze both, as one

statutory provision cannot be read in isolation).         As the debtors

appropriately urge, there would be no point in leaving in Subsection

(ii) -- the specific exception that deals with late filers -- if

Congress meant for the hanging paragraph to penalize everyone who

misses filing deadlines.    As the majority concedes, we should not,

when we can avoid it, construe statutes in a way that allows a

"clause,   sentence,   or   word"    to    be   "superfluous,   void,   or

insignificant."   TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001); see

also Kawaauhau v. Geiger, 523 U.S. 57, 62 (1998) ("[W]e are hesitant

to adopt an interpretation of a congressional enactment which

renders superfluous another portion of that same law.") (citation

and quotations omitted).

           So how do we reconcile this discrepancy (i.e., ambiguity)

that arises within the statute?        The correct answer is to assess

what the legislature likely meant when it wrote the statute -- a

step the majority incorrectly assumes it can skip, based on its


                                    -28-
half-reading   of   the   statutory   provisions   it   was   required   to

consider.    See In re Weinstein, 272 F.3d at 44 (noting that a

"conflict between two provisions of [a] statute -- a conflict with

which neither provision deals expressly . . . provides a reason to

move beyond the text and to examine a statute's legislative history

and apparent purpose"). Instead of taking on its required task, the

majority, in an attempt to resolve this matter solely on the plain

text, glosses over the ambiguity by concluding that Subsection (ii)

is not a superfluous clause because one type of person would still

benefit from it -- the people who filed a return pursuant to 26

U.S.C. § 6020(a) (or a comparable state or local law).18

            As the majority notes, the hanging paragraph provides:

            ["Return"] includes a return prepared pursuant
            to section 6020(a) of the Internal Revenue
            Code of 1986, or similar State or local law,
            . . . but does not include a return made
            pursuant to section 6020(b) of the Internal
            Revenue Code of 1986, or a similar State or
            local law.


     18
       Section 6020(a) allows the IRS to prepare a federal return
for someone who fails to do so on his own, but still consents to
providing the IRS with the information it needs to prepare the
return itself. It provides:

            If any person shall fail to make a return
            required by this title or by regulations
            prescribed thereunder, but shall consent to
            disclose all information necessary for the
            preparation thereof, then, and in that case,
            the Secretary may prepare such return, which,
            being signed by such person, may be received
            by the Secretary as the return of such person.

26 U.S.C. § 6020(a).

                                  -29-
11 U.S.C. § 523(a)(*).   So, the majority concludes, Subsection (ii)

retains some usefulness because § 6020(a) returns (even if they are

filed late), can still be discharged under Subsection (ii).

            The majority's logic on this point is off for a number of

reasons, two of which relate to plain language interpretation.

            For one, the text of the hanging paragraph does not, as

the majority concludes, dictate that § 6020(a) returns are the only

type of late-filed returns that count as "returns."              The hanging

paragraph   provides   that   a   return   "includes    a    return   prepared

pursuant to section 6020(a)."      (Emphasis added).        The majority asks

us to assume that Congress, in its use of the word "includes,"

intended for the exception to apply only to § 6020(a)-type returns.

            I am perplexed as to how the majority reaches this

contrived extrapolation.      Congress's use of the word "includes"

connotes that § 6020(a) returns and their state or local law

equivalents are mere examples of returns that would still comply

with "applicable filing requirements," despite the fact that the

taxpayer did not meet the filing deadline.19           If Congress intended

the outcome espoused by the majority, it would have used different

language (e.g., "is limited to") -- not the word "includes."20


     19
        While § 6020(a) does not specifically discuss filing
deadlines, I think it fair to presume that if a person failed to
file a return on his own, he missed the filing deadline.
     20
        In its attempt to refute my interpretation of the word
"includes," the majority concludes that in addition to § 6020(a)
returns, "all sorts of returns (such as Form 1040s) that satisfy

                                    -30-
            In a similar vein, the hanging paragraph also denotes

that a "return" "does not include a return made pursuant to section

6020(b) of the Internal Revenue Code . . . or a similar State or

local law."21 Applying the majority's (incorrect) definition of the

word "includes," then, means that conversely, a § 6020(b) return,

(or its state or local law equivalent) would be the only type of

return that is not a return.   But as the bankruptcy court below put

it, "[i]f all late-filed returns except § 6020(a) returns are not

returns[,] there is no need to state that § 6020(b) returns are not

returns."   The majority cursorily writes off this curiosity as a

mere "redundancy" in the statute, failing to substantively address



their respectively applicable filing requirements" count as
"returns."   This logic is circular.     Of course a return that
satisfies "applicable filing requirements" satisfies "applicable
filing requirements."    The majority's response still fails to
address why we should read into the statutory language that late-
filed returns, generally, are not considered "returns," even though
Congress wrote into the statute an example of a specific type of
late-filed return that qualifies.
     21
        Section 6020(b) permits the IRS to execute a return for
someone who either failed to file, or filed a "false or fraudulent
return," even if that person did not cooperate and/or did not sign
the return the IRS prepared. It provides:

            If any person fails to make any return
            required by any internal revenue law or
            regulation made thereunder at the time
            prescribed therefor, or makes, willfully or
            otherwise, a false or fraudulent return, the
            Secretary shall make such return from his own
            knowledge and from such information as he can
            obtain through testimony or otherwise.

26 U.S.C. § 6020(b)(1).

                                -31-
why the absurd conclusion we must draw from its reading of the

statute does not require consideration of what Congress actually

meant when it added the § 6020 language to the statute.

           Second, allowing § 6020(a) returns, but not other late-

filed returns, to be dischargeable leads to another preposterous

result.   Section 6020(a) returns result from a taxpayer's failure

to file a federal tax return.    Under the majority's formulation,

then, the scofflaw who sits on his hands at tax time, doesn't bother

to file a return, and then, after getting caught, cooperates with

the authorities and lets the government file the substitute return

for him, would be the only late filer who would be allowed to

discharge his tax debt.   The person who files his return one day

late -- which the state then accepts -- would not be permitted to

discharge, regardless of the reason for the tardiness.

           The majority responds that § 6020(a) "is a tool for the

IRS, invoked solely at its discretion, when it decides obtaining

help from the late filing taxpayer is to the IRS's advantage."   And

so, the majority contends, "[t]hat Congress left the IRS a carrot

to offer a taxpayer in such infrequent cases does not mean that it

was absurd for Congress not to extend this carrot categorically to

large numbers of late filers."         But the Massachusetts taxing

authority, like the IRS, also has the discretion to accept late-

filed materials from a taxpayer (without imposing a penalty),

presumably because it, too, would prefer not to start from scratch.


                                -32-
Further, the majority offers no authority to support its assumption

that Congress was concerned about a rash of people running to the

courthouse to discharge their tax debts.               A theme I harp on

throughout this dissent, we cannot put words in Congress's mouth.

Finally, if Congress did provide some indication that it was seeking

to prevent "large numbers" of late filers from attempting to

discharge, the relevant statistic to look at would be how many late

filers -- of the § 6020(a) variety or otherwise -- would actually

seek relief from Subsection (ii), were it available to them, as

opposed to how many people, theoretically, file their taxes late.

             Given the absurdity of the majority's outcome, and the

other textual ambiguities I described above, I disagree with my

colleagues that we can avoid delving into legislative intent.               I

tackle that analysis next.

                             Legislative Intent

             In dicta, the majority rejects the debtors' arguments

regarding the legislative intent behind Subsection (ii) and the

hanging paragraph.      I disagree with this portion of the majority's

analysis, as well as its ultimate disposition.

                                   The Caselaw

             In trying to discern legislative intent, we look to the

historical    context   of   the    statute   (i.e.,   prior   caselaw),   the

legislative history of the statutory provision, and the policy

underlying the statute.       In re Weinstein, 272 F.3d at 44-46.          So


                                      -33-
first, we must "consider . . . the context of the statute in

bankruptcy caselaw."      Id.     This task requires a brief recap of the

history   of   Subsection    (ii)    and    the   addition   of    the    hanging

paragraph.

             Prior   to   2005,    the   bankruptcy   code   did    not    define

"return" for purposes of Subsection (ii).             Many courts, left to

their own devices to figure out what constituted a "return," ended

up adopting what's been coined as the "Beard test," a four-part

standard formulated by the Tax Court for determining whether a

document filed with the IRS qualified as a federal tax return.

Under the Beard inquiry, a document qualified as a tax return if:

(1) it purported to be a return; (2) was signed under penalty of

perjury; (3) contained information sufficient to determine tax

liability; and (4) was an honest and reasonable attempt to satisfy

the tax law requirements.           Beard v. Commissioner, 82 T.C. 766

(1984), aff'd per curiam, 793 F.2d 139 (6th Cir. 1986).                  See also

In re Colsen, 446 F.3d 836, 839 (8th Cir. 2006); In re Payne, 431
F.3d 1055, 1057 (7th Cir. 2005); In re Moroney, 352 F.3d 902, 905

(4th Cir. 2003); In re Hatton, 220 F.3d 1057, 1060-61 (9th Cir.

2000); In re Hindenlang, 164 F.3d 1029, 1033-34 (6th Cir. 1999) (all

adopting Beard test).22


     22
       We do not appear to have ever formally adopted Beard, but
prior to 2005, courts in our province applied or considered it to
try to figure out what constituted a "return" for purposes of 11
U.S.C. § 523(a). See, e.g., In re Mulcahy, 260 B.R. 612, 615-16
(Bankr. D. Mass. 2001); In re Pendergast, 510 B.R. 1, 9 (B.A.P. 1st

                                     -34-
           Many courts ended up grappling with the fourth prong.

Some tried to figure out whether filing a return late counted as an

"honest and reasonable attempt" to satisfy tax requirements.   See,

e.g., In re Payne, 431 F.3d at 1059; In re Hindenlang, 164 F.3d at

1034.   Those decisions often turned on whether a return made after

the government had already assessed tax liability defeated the main

purpose of the filing deadline, which one court described as

"spar[ing] the tax authorities the burden of trying to reconstruct

a taxpayer's income and income-tax liability without any help from

him."   In re Payne, 431 F.3d at 1057.   See also In re Moroney, 352
F.3d at 906 (holding that the belated acceptance of responsibility

for tax liability does not constitute an honest and reasonable

attempt to comply with tax laws, and that whether the eventual

effort had an effect on tax liability was irrelevant); In re Hatton,
220 F.3d at 1061 (finding that belated cooperation with IRS to

settle tax liabilities was not an honest and reasonable attempt to

comply with tax law, and tax liability was therefore not excepted

from discharge under § 523); In re Hindenlang, 164 F.3d at 1034

(applying the fourth prong of Beard, holding that a "Form 1040 is

not a return if it no longer serves any tax purpose or has any

effect under the Internal Revenue Code").      Other courts instead

struggled with whether the "honest and reasonable" inquiry was



Cir. 2014) (reiterating its previous holding that "§ 523(a)(*)
replaces the Beard test").

                                -35-
limited to an examination of whether, as a factual matter, the tax

forms themselves -- regardless of when they were eventually filed --

were filled out in good faith and with accurate information.                 See,

e.g., In re Colsen, 446 F.3d at 840-41.

           Presumably aware of this confusion that was ensuing in

the   courts,   in    2005,   Congress   added      the    hanging    paragraph,

clarifying specifically that substitute returns -- even though they

were not prepared at the hand of the taxpayer and were filed late --

could qualify as dischargeable under 11 U.S.C. § 523(a), so long as

the taxpayer cooperated with the government in preparing the return,

and did not file a false or fraudulent one.               While Congress also

injected the language requiring returns to meet "applicable filing

requirements," despite the discord among the courts, it did not

specifically address whether late-filed returns in particular should

be considered "returns" under the revised statutory scheme.

           Since 2005, disagreement has continued to persist among

the courts about how to apply the law, at least as it pertains to

late-filed returns. Only two of our sister courts have answered the

specific   question    before   us,    and   both   have    reached    the   same

conclusion as the majority here.             See McCoy v. Miss. State Tax

Comm'n (In re McCoy), 666 F.3d 924, 932 (5th Cir. 2012); In re

Mallo, No. 13-1464, 2014 WL 7360130, at *12 (10th Cir. Dec. 29,

2014).   But as we have said before, "[t]he numbers favoring a rule

do not necessarily mean that the rule is the best one." In re Atlas


                                      -36-
IT Exp. Corp., 761 F.3d 177, 182 (1st Cir. 2014).                Numerous lower

courts -- including two of the courts involved in the instant appeal

-- have applied either a different reasoning or have reached a

different outcome from the one espoused by the majority. See, e.g.,

In re Gonzalez, 506 B.R. 317, 318 (B.A.P. 1st Cir. 2014) (affirming

bankruptcy     court's      holding    that     Massachusetts         taxes   were

dischargeable, even though "corresponding tax returns were filed

late"); In re Martin, 508 B.R. 717, 736 (Bankr. E.D. Cal. 2014)

(holding     that   "requirements      of    applicable    nonbankruptcy       law

(including applicable filing requirements) do not include a temporal

restriction") (quotations omitted).             Some courts, including the

lower court in Mallo, have continued to apply various versions of

the Beard test. See, e.g., In re Mallo, 498 B.R. 268, 281 (D. Colo.

2013); In re Rhodes, 498 B.R. 357, 360 (Bankr. N.D. Ga. 2013).

             As the Supreme Court has articulated, "[w]hen Congress

amends the bankruptcy laws, it does not write on a clean slate."

Dewsnup v. Timm, 502 U.S. 410, 419 (1992) (quotations omitted).

Therefore, we should be "reluctant to accept arguments that would

interpret the Code, however vague the particular language under

consideration might be, to effect a major change in pre-Code

practice that is not the subject of at least some discussion in the

legislative history."       Id.    Given the widespread disagreement among

the   courts   prior   to    and    after    2005,   as   well   as    ubiquitous

application of various versions of the Beard test's "honest and


                                      -37-
reasonable attempt" requirement, I do not see how -- absent a clear

congressional mandate -- we can (or should) spring upon debtors the

majority's draconian rule-of-law. This very appeal, which involves

four different debtors and the decisions of four different lower

courts reaching two opposing outcomes, illustrates that the caselaw

is far from settled, and that the courts were not generally applying

a per se restriction like the one the majority has created today.

                                  Policy

           Given the lack of legislative history on the hanging

paragraph, it is also appropriate to look to the public policy

behind the bankruptcy code to try to determine Congress's intent.

See In re Weinstein, 272 F.3d at 46 (noting that while we "must not,

of course, impose [our] own views of proper bankruptcy policy in

place of those of the legislature[,] . . . an understanding of the

congressional    policies    underlying       a   statute,    including     the

Bankruptcy Code, can help to reconcile otherwise indeterminate parts

of the statutory text").

           The primary purpose of the bankruptcy code has always

been to "relieve the honest debtor from the weight of oppressive

indebtedness,    and   permit   him    to    start   afresh   free   from   the

obligations     and    responsibilities       consequent      upon   business

misfortunes."    Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934)

(citation and quotations omitted); Marrama v. Citizens Bank of

Mass., 549 U.S. 365, 367 (2007) ("The principal purpose of the


                                      -38-
Bankruptcy Code is to grant a fresh start to the honest but

unfortunate debtor.") (citations and quotation omitted).                   As the

Supreme Court reiterated fairly recently (and several years after

the 2005 amendments were passed), a "fresh start" is a "fundamental

bankruptcy concept."      Schwab v. Reilly, 560 U.S. 770, 791 (2010)

(citations    and    quotations    omitted).          Despite     the   majority's

contentions, Congress made no indication that the 2005 amendments

were intended to change those goals.              Rather, as President George

W. Bush reiterated upon signing the bill, the purpose of our

bankruptcy system is to "give those who cannot pay their debts a

fresh start."       Presidential Statement on Signing the Bankruptcy

Abuse Prevention and Consumer Protection Act, 2005 U.S.C.C.A.N. S7,

2005 WL 3693183 (Apr. 20, 2005) ("2005 Presidential Statement").

As   I   mentioned     above,     the     Massachusetts     taxing       authority

acknowledges that someone may miss the filing deadline for a

"reasonable cause."       Yet under the majority's formulation, even

people who have a good-faith reason for filing late -- and are then

excused by the state taxing authority for doing so -- are mere

"delinquent    taxpayers,"      shunned        from   receiving    a    bankruptcy

discharge.    While the 2005 reforms certainly sought to avert abuses

that had been occurring in the bankruptcy system, I find                       it

presumptuous to conclude that well intentioned people who file their

taxes one day late -- with no way to anticipate that bankruptcy

would be coming down the pipeline a whole two years later -- are the


                                        -39-
people trying to "commit fraud" or "game the system."               See 2005

Presidential Statement.     I am further convinced that Congress's

focus was likely on bad faith, as opposed to mere timing, because

the hanging paragraph expressly allows discharge for § 6020(a)

returns, but not § 6020(b) returns, despite the fact that both are,

by their nature, filed late -- as the majority concedes, "the basic

difference between sections 6020(a) and (b) [is that] the latter is

prepared without the taxpayer's assistance and sometimes as a result

of the taxpayer's willful fraud."        It seems to me that in light of

the public policy behind the bankruptcy code and Congress's decision

not to specifically create a per se rule barring late-filed returns

from being dischargeable, we cannot just write one in.

           Given the state of the caselaw in 2005, the most sensible

explanation   for   Congress's   addition    of   the   provision    was   to

elucidate that regardless of who prepared a return -- or when -- if

the document a debtor filed would no longer be considered a "return"

because the state won't accept it as one, the debtor can't just turn

around and file a tax form solely for the purpose of discharging

those taxes during bankruptcy.     This interpretation of the law is

further supported by Congress's choice, in 2005, to maintain the

very safeguard that was already built into the statute to help

prevent that kind of problem from arising: "the requirement of a

two-year waiting period after filing a late return but before

seeking discharge prevents a debtor who has ignored the filing


                                  -40-
requirements of the Internal Revenue Code from waiting until the eve

of bankruptcy, filing a delayed but standard tax return form, and

seeking discharge the next day."           In re Hindenlang, 164 F.3d at

1032.   Considering the purpose of the bankruptcy code, it is beyond

me how -- or why -- the majority would assume, without textual or

other justification, that "it is more plausible that Congress

intended to settle the dispute over late filed tax returns against

the debtor . . . ."

            In   my   view,   the    most     sensible   interpretation of

Subsection (ii) and the hanging paragraph, when considered in

concert, is that a return that does not comply with state filing

requirements (and thus will not be accepted by the state as a return

when it is filed) does not count as a "return," and so those taxes

cannot be discharged.    In order to prevent people from filing late

returns solely for the purpose of discharging their taxes in

bankruptcy, the debtor may only discharge if he filed for bankruptcy

two years after he filed his late return.         This reading aligns with

the plain text (including Congress's choice to retain Subsection

(ii) in its entirety), the historical context of the statute, and

the public policy reasons for enacting the bankruptcy code.             The

majority,   ignoring    blatant     textual    ambiguities   and   judicial

precedent, instead opts to create a per se restriction that is

contrary to the goal of our bankruptcy system to provide, as the




                                    -41-
former President put it in 2005, "fairness and compassion" to "those

who need it most."

           Ultimately, this continued confusion may be Congress's

problem to fix.     In the meantime, debtors who legitimately resort

to bankruptcy when they reach wit's end should not be punished for

the lack of clarity that persists in the very laws enacted to help

them -- or for the majority's implicitly articulated viewpoint that

a financially strapped person who misses a deadline is trying to

work a runaround.

           I respectfully dissent.




                                 -42-